            Case 1:06-cr-00287-YK Document 118 Filed 01/19/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLAS AQUINO,                                    :
          Petitioner                                :          No. 1:06-cr-287
                                                    :
                 v.                                 :          (Judge Kane)
                                                    :
UNITED STATES OF AMERICA,                           :
          Respondent                                :
                                                    :

                                          MEMORANDUM

          Before the Court is Petitioner Nicholas Aquino (“Petitioner”)’s Motion to Vacate, Set

Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. No. 80), as supplemented with

permission of the Court by his Supplement to Motion to Vacate, Set Aside, or Correct Sentence

under 28 U.S.C. § 2255 (Doc. No. 89). For the reasons that follow, the Court will deny

Petitioner’s motion.

I.        BACKGROUND

          On January 17, 2007, Petitioner Nicholas Aquino (“Petitioner”), in accordance with a

Plea Agreement (Doc. No. 22), pled guilty to two (2) counts of an eight-count Indictment (Doc.

No. 1) pending against him (Doc. No. 26). The two counts included: brandishing a firearm

during and in relation to a crime of violence in violation of 18 U.S.C. § 924(c) (Count 7); 1 and


1
    Specifically, Count 7 of the Indictment charged that:
          [o]n or about September 6, 2005, in Cumberland County, Pennsylvania, within
          the Middle District of Pennsylvania, Nicholas Aquino did intentionally and
          knowingly use, carry, possess, and brandish firearms during, in relation to, and in
          furtherance of a crime of violence for which he may be prosecuted in a court of
          the United States; namely, the robbery of the Weis Market, a robbery which
          obstructed, delayed and affected interstate commerce, in that the Weis Market
          does business in and affecting interstate commerce, in violation of Title 18,
          United States Code, Section 1951(a), and did aid and abet the same. All in
          violation of Title 18, United States Code, Section 924(c) and 2.
    (Doc. No. 1 at 7.)
           Case 1:06-cr-00287-YK Document 118 Filed 01/19/21 Page 2 of 9




conspiracy to interfere with commerce by threats of violence, in violation of 18 U.S.C. § 1951(a)

(Count 8). (Doc. Nos. 1, 22.) With regard to those two counts, the Plea Agreement provided as

follows:

       The defendant agrees to plead guilty to count seven of the indictment, which
       charges the defendant with a violation of Title 18, United States Code, Section
       924(c), possession of a firearm in furtherance of a crime of violence . . . . Also,
       the defendant agrees to plead guilty to count eight of the indictment, which
       charges the defendant with a violation of Title 18, United States Code, Section
       1951(a), criminal conspiracy to interfere with commerce by threats of violence.

(Doc. No. 22 at ¶ 1.)

       A Presentence Report (“PSR”) determined that Petitioner’s sentencing guideline range

was 188 to 235 months with a consecutive term of 84 months based on his conviction under 18

U.S.C. § 924(c). On May 14, 2007, the Court adopted the PSR, granted Petitioner a downward

departure, and sentenced him to 220 months’ imprisonment. (Doc. No. 41.) His sentence

consisted of 136 months’ imprisonment on Count 8 and a term of 84 months’ imprisonment on

Count 7, to run consecutively to each other. (Doc. No. 42 at 2.) Petitioner’s Judgment provided

that Counts 1 through 6 of the Indictment were dismissed pursuant to the motion of the United

States. (Id. at 1-2.) 2 Petitioner filed a direct appeal to the United States Court of Appeals for the

Third Circuit on May 22, 2007. (Doc. No. 39.) The Third Circuit affirmed the Court’s judgment

on April 25, 2008. See United States v. Aquino, 276 F. App’x 135 (3d Cir. 2008).

       On May 9, 2016, Petitioner filed a pro se Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255 (Doc. No. 80), on the basis that his consecutive sentence

pursuant to 18 U.S.C. § 924(c) violates due process and should be vacated based on the United




2
  The dismissed counts charged five counts of Hobbs Act robbery in violation of 18 U.S.C. §
1951(a) (Counts 1-3, 5, 6) and one count of use of a firearm in connection with a crime of
violence (Count 4).

                                                  2
           Case 1:06-cr-00287-YK Document 118 Filed 01/19/21 Page 3 of 9




States Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015), 3 which

invalidated the residual clause of the Armed Career Criminal Act (“ACCA”) and its definition of

a “violent felony” as unconstitutionally vague. Pursuant to Standing Order 15-6 of the United

States District Court for the Middle District of Pennsylvania regarding Appointment of Counsel

in Proceedings Related to the Application of Johnson v. United States, Attorney Melinda

Ghilardi of the Federal Public Defender’s Office was appointed to represent Petitioner. (Doc.

No. 81.)

       Because Petitioner had previously filed a Section 2255 motion, his counsel filed a motion

to hold his motion in abeyance pending permission from the Third Circuit Court of Appeals to

file a successive Section 2255 motion. (Doc. No. 82.) 4 This Court granted the motion by Order

dated May 16, 2016. (Doc. No. 83.) Following the Supreme Court’s decision in United States v.

Davis, 139 S. Ct. 2319 (2019), the Third Circuit granted Petitioner’s application to file a

supplemental Section 2255 motion. (Doc. No. 88.)

       After the Third Circuit granted Petitioner permission to file the instant successive 2255

motion, Petitioner filed a counseled Supplement to Motion to Vacate, Set Aside, or Correct

Sentence Under 28 U.S.C. § 2255. (Doc. No. 89.) In that filing, Petitioner’s counsel stated that,

in connection with the proposed Motion to Vacate, Set Aside, or Correct Sentence previously

filed with the Third Circuit and newly filed in this Court (Doc. No. 88-1), counsel “incorrectly

identified the crime underlying the Section 924(c) conviction (Count 7) as conspiracy to commit

Hobbs Act robbery,” maintaining that “[t]he correct underlying crime of violence with respect to



3
  On April 18, 2016, the Supreme Court held that Johnson is a new substantive rule that is
retroactive to cases on collateral review. See Welch v. United States, 136 S. Ct. 1257 (2016).
4
  Counsel filed a copy of Petitioner’s proposed motion to vacate or correct sentence as an exhibit
to his request to the Third Circuit. (Doc. No. 88-1.)

                                                 3
          Case 1:06-cr-00287-YK Document 118 Filed 01/19/21 Page 4 of 9




the Section 924(c) conviction is a completed Hobbs Act robbery.” (Doc. No. 89 at 3.)

Accordingly, counsel represented that “[b]ecause of counsel’s mistake in identifying the crime of

violence underlying the Section 924(c) conviction, the undersigned and [Petitioner] have a

difference of opinion as to how this case should proceed.” (Id. at 4.) Counsel represented that

she would be “filing a motion to withdraw and requesting that [the Court] appoint CJA counsel

to take over the representation of [Petitioner].” (Id.) Thereafter, Petitioner’s counsel filed a

Motion to Withdraw as Counsel (Doc. No. 90), which the Court granted by Order dated

September 25, 2019 (Doc. No. 91). In that September 25, 2019 Order, the Court appointed

Edward J. Rymsza, Esquire, to represent Petitioner for purposes of presenting his claim for relief

under Johnson. (Id.)

       After receiving a letter from Petitioner regarding his motion (Doc. No. 92), the Court

issued an Order directing the parties to confer and file a status report (Doc. No. 94). On

November 12, 2019, the parties filed a status report (Doc. No. 95), wherein Petitioner’s new

counsel requested the opportunity to file a supplemental brief in support of Petitioner’s motion.

The Court issued an Order granting Petitioner’s request and setting a briefing schedule for

Petitioner’s motion. (Doc. No. 96.) Petitioner filed his supplemental brief on December 30,

2020 (Doc. No. 97), the Government filed its brief in opposition on January 29, 2020 (Doc. No.

98), and Petitioner filed his reply brief on February 11, 2020 (Doc. No. 99).

       Petitioner’s briefing in support of his motion initially asserted his argument that his

conspiracy to commit Hobbs Act robbery conviction at Count 8 served as the predicate crime of

violence for his Section 924(c) conviction at Count 7, and that such a conspiracy offense fails to

qualify as a crime of violence under Section 924(c)’s elements clause after Davis. Petitioner’s

secondary argument in support of his motion is that, even if the predicate crime of violence for



                                                  4
          Case 1:06-cr-00287-YK Document 118 Filed 01/19/21 Page 5 of 9




purposes of his Count 7 conviction is a completed Hobbs Act robbery, such a crime is similarly

not a crime of violence under Section 924(c)’s elements clause after Davis. On March 25, 2020,

this Court issued an Order addressing Petitioner’s initial argument and concluding that the

relevant crime of violence for purposes of Petitioner’s 924(c) conviction is Hobbs Act robbery,

not conspiracy to commit Hobbs Act robbery. (Doc. No. 100 at 10.) Noting that the issue as to

whether Hobbs Act robbery constitutes a crime of violence under Section 924(c) after Davis was

under consideration by the Third Circuit in two joined cases, United States v. Copes, No. 19-

1494, and United States v. Monroe, No. 16-4384, and that the Third Circuit’s decision in those

cases would inform the Court’s ultimate resolution of Petitioner’s motion, the Court stayed its

resolution of Petitioner’s motion pending a decision from the Third Circuit in the above-

referenced cases. (Id.)

       On January 11, 2021, Petitioner’s counsel filed an Updated Status Report (Doc. No. 117),

informing the Court that, on January 6, 2021, a three-judge panel of the Third Circuit issued a

non-precedential opinion in Copes and Monroe holding that Hobbs Act robbery is a crime of

violence under the elements clause of Section 924(c). (Doc. No. 117-1.) Accordingly, “[i]n light

of those decisions,” Petitioner requested that this Court issue a final order and certificate of

appealability with regard to his Section 2255 motion. (Doc. No. 117 at 2-3.) Petitioner’s Section

2255 motion is therefore ripe for resolution.

II.    DISCUSSION

       Pursuant to 28 U.S.C. § 2255(a), a federal prisoner may file a motion requesting that the

sentencing court vacate, set aside, or correct his sentence on the basis “that the sentence was

imposed in violation of the Constitution or laws of the United States, or that the [C]ourt was




                                                  5
          Case 1:06-cr-00287-YK Document 118 Filed 01/19/21 Page 6 of 9




without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or its otherwise subject to collateral attack.” See 28 U.S.C. § 2255(a).

       As noted above, Petitioner seeks to vacate his Section 924(c) conviction and consecutive

mandatory minimum sentence based on Johnson. Pursuant to 18 U.S.C. § 924(c), an individual

is subject to enhanced punishment if he or she uses, carries, possesses, brandishes, or discharges

a firearm “during and in relation to any crime of violence.” See 18 U.S.C. § 924(c)(1)(A)(i)-(iii).

A crime of violence is defined within the statute as a felony offense that “(A) has as an element

the use, attempted use, or threatened use of physical force against the person or property of

another, or (B) that by its nature, involves a substantial risk that physical force against the person

or property of another may be used in the course of committing the offense.” See id. § 924(c)(3).

Courts have generally referred to clause A of Section 924(c)(3) as the “elements clause” and

clause B of Section 924(c)(3) as the “residual clause.” See United States v. Galati, 844 F.3d 152,

154 (3d Cir. 2016), cert. denied, 138 S. Ct. 636 (2018); United States v. Robinson, 844 F.3d 137,

140-41 (3d Cir. 2016), cert. denied, 138 S. Ct. 215 (2017).

       In Johnson, as noted above, the Supreme Court invalidated as unconstitutionally vague

the residual clause of the ACCA, 18 U.S.C. § 924(e). The ACCA provides for a mandatory

minimum sentence of fifteen (15) years’ imprisonment for individuals convicted under 18 U.S.C.

§ 922(g) who possess three prior adult convictions for “violent felonies” or “serious drug

offenses.” See 18 U.S.C. § 924(e)(1). The ACCA defines “violent felony” as including three

categories of offenses, the third of which, the residual clause, was at issue in Johnson. That

clause refers to crimes that “otherwise involve[] conduct that presents a serious potential risk of

physical injury to another.” See id. § 924(e)(2)(B)(i). The Supreme Court’s decision in Johnson

invalidating this clause as unconstitutionally vague gave rise to additional constitutional



                                                  6
          Case 1:06-cr-00287-YK Document 118 Filed 01/19/21 Page 7 of 9




challenges to similar residual clauses. See Beckles v. United States, 137 S. Ct. 886 (2017)

(rejecting a vagueness challenge to the residual clause of the United States Sentencing

Guidelines’ career offender definition); see also Sessions v. Dimaya, 139 S. Ct. 1204 (2018)

(applying Johnson and finding unconstitutionally vague the residual clause of the federal

criminal code’s definition of a crime of violence).

       Finally, the Supreme Court granted a petition for certiorari in United States v. Davis, 139

S. Ct. 782 (2019), specifically to consider the question presented by Petitioner’s motion –

whether, under Johnson, the residual clause of Section 924(c) is unconstitutionally vague. On

June 24, 2019, the Supreme Court issued its decision in Davis, extending the holding of Johnson

to Section 924(c)(3)(B) and finding its residual clause unconstitutionally vague. 5 Accordingly,

after Davis, an offense may qualify as a Section 924(c) crime of violence only under the

“elements clause,” not under the “residual clause.” See 18 U.S.C. § 924(c)(3)(A) (requiring an

offense that “has as an element the use, attempted use, or threatened use of physical force against

the person or property of another”).

       As discussed more fully in the Court’s March 25, 2020 Order (Doc. No. 100), the Court

previously determined that the predicate crime of violence for purposes of Petitioner’s Count 7

conviction is Hobbs Act robbery, and so now considers Petitioner’s secondary argument that

Hobbs Act robbery is not a crime of violence under Section 924(c)’s elements clause after Davis.

However, as noted above, unfortunately for Petitioner, the Third Circuit’s recent non-


5
  The Supreme Court in Davis did not expressly state whether its holding applies retroactively to
cases on collateral review. However, the Third Circuit has recently held that Section 2255
challenges based on Davis meet the gatekeeping requirements applicable to second or successive
2255 motions; specifically, that a petitioner makes a prima facie showing that the claim relies on
a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme
Court, that was previously unavailable. See In re Matthews, 934 F.3d 296 (3d Cir. 2019); see
also In re Hammond, 782 F. App’x 899 (11th Cir. 2019) (holding that Davis announced a new
rule of constitutional law that is retroactively applicable to cases on collateral review).

                                                 7
            Case 1:06-cr-00287-YK Document 118 Filed 01/19/21 Page 8 of 9




precedential panel opinion in the joined cases of United States v. Monroe and United States v.

Copes comes to the opposite conclusion, finding that “[w]hen applying the appropriate ‘fear of

injury’ definition . . . to the correct definition of physical force, Hobbs Act robbery is clearly a

crime of violence.” (Doc. No. 117-1 at 5.) This panel decision is in accord with the

overwhelming weight of authority from other Circuit Courts of Appeal on this issue. See United

States v. Mathis, 932 F.3d 242, 265-66 (4th Cir. 2019); United States v. Jones, 919 F.3d 1064,

1072 (8th Cir. 2019); United States v. Garcia-Ortiz, 904 F.3d 102, 109 (1st Cir. 2018); United

States v. Melgar-Cabrera, 892 F.3d 1053, 1066 (10th Cir. 2018); United States v. Hill, 890 F.3d

51, 60 (2d Cir. 2018); United States v. Fox, 878 F.3d 574, 579 (7th Cir. 2017); United States v.

Gooch, 850 F.3d 285, 292 (6th Cir. 2017); United States v. Buck, 847 F.3d 267, 274-75 (5th Cir.

2017); In re St. Fleur, 824 F.3d 1337, 1371 (11th Cir. 2016). Upon consideration of the above

persuasive authorities, this Court finds that Hobbs Act robbery qualifies as a crime of violence

under Section 924(c)(3)’s “elements clause.” Accordingly, because Petitioner’s predicate crime

of violence supporting his Count 7 conviction – Hobbs Act robbery – is sufficient to support a

Section 924(c)(3) conviction, Petitioner has not demonstrated an entitlement to Section 2255

relief.

III.      CERTIFICATE OF APPEALABILITY

          In proceedings brought under Section 2255, a petitioner cannot appeal to the circuit court

unless a certificate of appealability (“COA”) has been issued. A court may not issue a COA

unless “the applicant has made a substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). In other words, a COA should not issue unless “reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” See Slack

v. McDaniel, 529 U.S. 473, 484 (2000). The Court finds that reasonable jurists would not



                                                   8
             Case 1:06-cr-00287-YK Document 118 Filed 01/19/21 Page 9 of 9




disagree with the Court’s assessment of Petitioner’s claim. A COA, therefore, will not issue in

this case.

IV.     CONCLUSION

        For the reasons stated above, the Court finds that Petitioner is not entitled to relief

pursuant to 28 U.S.C.§ 2255 based on the Supreme Court’s decision in Johnson, and, therefore,

the Court will deny his Section 2255 motion. An Order consistent with this Memorandum

follows.




                                                   9
